729




            OFFICE    OF THE   ATTORNEY     GENERAL       OF TEXAS
                                                      -----...   --..~
                                  AUSTIN




Hoxborable ceorge B. Sheppard
Comptroller of Publia Aaoounta
bubustin,     Texas

Deer   Sir;                     0pinlon     Qlo. o-
                                Ret     ixrreat   0



           We are in reoelpt
1940, In whloh you request
(~6 to the applfoatlon of t
property 4r a non-resident                             OS OOPoty, Texfi8,
which lands ware sohool 1                              ieOted by the
"Relfnquisbment Aet" paae                              er the laots sub-
fdtteil, the deceased                                   land ,prier to
16tS and h4 reo                                         conferred upon
hin by the Aot                                        . You further
 state that the                                       ny lea80 oi kny oi
 the mIneral ri




                                a as   r0ii0w4r

                      perty withln the jurlsuiotion or
                     real or personal, oorporate or
       incorporate, and any interest therein,   ii~42ud-
       in@; property passing under  a general power oi
       appoil!traentexisraised by the deoedent by wi.l.1,
       InoluUing the proaesde of life insuranos to
       the extent of the amount reoeivable by tha
       4xeoutor or a&nhistrrator as ineuranoe under
       policies  taken out by the decedent upen hi8
                                                                 730

Honorable George R. Sheppard, Page 8



    own life, and to the extent of the 4~~4~4
    over Forty Thousand 3011~1~~ ($40,000) of
    the amount reoeivablc by all other benefi-
    ciariee es ineurenoe under polloiee taken
    out.hy the deoedent upon his own life, wheth-
    er belonglnc to Inhabitant4 of thle State or
    to persons who are not Inhabitants, regard-
    leas or whether suoh property i~,located
    wlthln or wlthout this State, vJhi.ohshall
    pa48 abaolutely or in truet by will or by
    the laws of' dssocnt or distribution of thla
    or any other State, or by deed, grant, sale,
    or gift made or intended to tnks effect In
    poeeesslon or enjoyment %ftsr the daath of
    the grantor or donor, shall, upon parrring
    to or ror the uee or any p4rson corpora-
    tion, or eesoclstlon, be,eubje&   to a tax
    ror the benetlt or the Stete*r General Rove-
    me Fund, in aooordanoe with the iU.owlng
    olasaifioation. + * *.a

          AFtiole ,7X30or the Revfeed Civil Statute8 t3r
Texae provides, In part, an r0iiewf4t
           WY 4 ** The appreieers, being first
     aworn, shell rorthwith pita nQtlee to riLL
    persons knows to h4ve any olatra or interest
    in the property to be appraised, including
     ths Comptroller of Pub114 AoQOUnt4, the
    .executor, administrator, or trustee, oi the
    .time and plaoe whsn they will appraise the
     sem4. At suoh tim4 and plaoe, said apprai44ra
     shall apprsilre suih property at ite aatual
    maricetvalue Ii it hns a market value,~      In
     oese It hes none, then its real value at the
    Ume of the death qr the dee4dent, and    ehtir thsre-
    upon mcke a report thereof Ln wrTting t0 eald
    County Judge end Coip:rglt;er, who shed.1 rib3 and
     keep such report.         .  (Und4Fscorirg ourll).
       I
          you. am adurlsed, therefore, that the property dtu-
ated in Texas la subjeot to the Texas lnheritence tax and that
the 4ame ie to he v~l.s~edat its aotuel market value a4 of the
time of the death of the deasdent.
                                                                   ,.
                                                                        73s




           Ati the t&m that the swanllsd "RellnQlishmnt
k4tw w~r,'p&maeteCin 1919, u ::uroha88r of mineral clA88liisd
school land from the Sate ao~uk6d only th6 8wfa08 rlght8
to the rroysrty. The purpose or the “ll6llnquiahment Aat-
w;ln to oontur 4~ such a grogerCy owner th8 authortty Co Aat
as a6snt of the 3tate   in learbig the miMra1 rlf&t8 in such
property.   One-half at the bonus and rent&l and ordinui;Lf
or t&to royalty above B otrtaln minimum I8 to bs retains4 by
the fee awnerbr       the   8urf6~   right8 a8 oon8idwb.on   for
hi8 eoth~  48 a~snt Tor the State in 18a8i5& th6 mbmn%
rightrr. The 3uxemeb Court of ToraA in th8 6~ti or or8wm
v. xoblson, 8 3. ;;'e(&I tw!J,iA oon8tmln& ttI1rlegl8lativa
e5tlCtbIbAt~    otated a8 foIlow81
             -The landouA8r aaqulm8   (under tho lie-
       llnqui8ha8At Aat) A0 88t4t8 in th8 all @iAId
       gacrr Ha, abply has a ri t t4 raoeiva She
       60mputbei00   fr0llrth8 9%08 0 out 0r th0
       leewa*r soduotton aa tha 8kk       prwlder.*
       (nularsaorl5g our? aa4 pareathmtioal 6atter
       own).

                                R8liAQUlbhlMAt
               A8 above 8tAted, th8            Aat   *ye to
the wopwliy      awaemaa intereat
                                or ri6htinthal   aae ltmlf,
but 05 the other hand, glvsr t&s f8e owner ot tha rurlrreo
eatat a right to roo8lvo a ~o&lon 01 t-haoam,pearrtioa iof
104815& thm miners1 rlghtllto ths IAnd. Ths ri*t 10 om
whioh goes with  the lacd it88lf aab LB a right w&lah only
lnurea to the benatlt of the petif who ia the f@a ovmer Of
the surfam right8 at the t&as tha llmd fr leamd.     The 8u-
promo Court of T6xa8 84 rtntad in th6 base of Lamar v'r Garner,
50 3. -2. [td) 769, no tollowsr
            ** * ** fn our OphiOA,     t&r oat, whwi
       rairly and rearnimbly oo~rt+md, also mean9
       that all rlnsralr not dl* wd of go with
       the tltls of th4 Iti, 8ugo18ot to the W3-
       viriona at ths aot. That ah8A a r&ltd'amI
       blndiq ltase or aonreyano8 of the minerals
       is'm8&8 by ths owner of ths lend, 8% the
       agent of the #tab?,  th6A iA that eVeAt fu
       raoelvao the foregoing ammAt* as ooM$Qnaa-
       tlon for hia 8~91608.    Xin 8hars 01 tha
       rsntala, royaltlea, nnd b0ausea dsrfvsd
ffonorabls George H. Sheppard, Page 4



     from the leases executed by him becram prop-
     erty rights durlw the period of t&m for
     whioh the lease runs. Prior to the making
     of the mineral lease, the owner of the laad
     has no right to aaaign or convey any mineral
     rights in the property. It ia the iAte5tlOA
     or the law that the owner or the land shall
     be the agent of the state to exeaute mineral
     leases. Wheaarver a mineral leas0 exeouted
     by a prior owner terminatea, the then owner
     of the land beoonee the agent of the state
     with authorlty to sell or lease the 011 and'
     gas mineral rights, a8 provided for IA the
     Relinquishment Aat.*

          It ie the oplaion or this department that.lnisofar
as you &ate in a partfoular aaee the mineral intOreSt havd
not been leased, that the right gfven to the Zoo owaw in
thie oass, the decedent, by the Relinqulahment Aot, A4w pawns
along with the property to rvhoever inherits said property
from the deasaaed. AS suoh right 18 one which goam with th8
land, lt Is a factor which muet be taken into oon8iiIeration
IA determlnlng the actual market value of the property a8 prr
eoribed by Article 7130, supra.

          You are therefore advi68d that the appriiieers la de-
termlning the aotual market Vahib or the property in questfoa
should consider the additional value to the property plaood
OA the same by the ReliaquiPhment hot of 14196

          Your seoond question ia am tollowsm

         "(3) ~'ould the deoiaion as to ths taxa-
     bility or these rigbta under the Re&lnqul8+
     ment Act be atfeoted by the OOmQr~~se Of.
     Federal R&ate ?!axee by whleh a valuation
     were placed on these rights to lease?*

          You are advised that the aotfon taken by the F8derkt
Governmenthaa no bearing upon the Tern8 bash .inhsrltanco tax
hpoeed by Chapter S of Title lRE of the Revl~~ed (11~11 Btatutes
or Texas* Such chapter oontains rOVi6iO58 for the aPpre&Wl
and aBiW85fll8n~
               of the Texas Inher letance tax and bears n4 retsrenos
whatsoever to any appraleal or aeseteement of the Pederal estate
tax*
                                                                733




           You are further adriraed, however, that If an ad-
ditioml irtierLWno6 tax ia Inpoaed ucdor the outhorlty oi
Chapter Sa of Title l.EEI,all vzluatlom pleoed on property
tr the Federul Govsrnmnt    foratthe busia ior thl8 addltion-
01 ichritance   ttix of Texa8. TDer&ore   if en additional
lnheritnnae tax lo aallsrmsableaminet thi property the
banin tar the Texae additional hierltancs .ttix uo3 6 almply
bo SO$ of th tax arsernd by the ?‘ederal Oovernmentunder
the Feederal e&ate   tax OS 1926.
                                     Your5 very truly

&z;

         FIRST ASSISTANT
         ATTORNEY GENERAL